Citation Nr: 1432941	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a disability of the right wrist/hand/fingers, to include carpal tunnel syndrome (CTS) and tendinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from June 1979 to March 2008.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program, which, in pertinent part, denied entitlement to the above claimed benefits.  This appeal was processed using the Virtual VA paperless claims processing system.  

The Veteran testified at a Board video-conference hearing in September 2011.  A transcript is of record.  

The claim was remanded in March 2012 for additional development.  


FINDINGS OF FACT

1.  Currently diagnosed right wrist tendinitis was first diagnosed during service.  

2.  Right wrist CTS has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right wrist tendinitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for right wrist CTS have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

Regarding right wrist tendinitis, as the Board is granting service connection, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

In November 2007, the Veteran acknowledged receipt of a BDD notice that met the general VCAA requirements for claims of service connection for carpal tunnel syndrome (CTS).  The notice provided all criteria to substantiate a service connection claim and explained VA's and the Veteran's respective responsibilities to obtain relevant evidence.  Additionally, as the claim is being denied, no additional notice regarding disability ratings and an effective dates is warranted.  Thus, as relevant to the Veteran's claim for service connection for CTS, VA has satisfied its duty to notify under the VCAA.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Regarding the claim for CTS, the Veteran reported during a May 2009 VA examination that he did not have nor has he ever had CTS and the examiner found no evidence of the disability.  A May 2012 VA examiner also confirmed the absence of right wrist CTS.  As such, no additional assistance is necessary with regard to that issue.  

The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in March 2012, when it was remanded to obtain the May 2012 VA examination and a June 2012 a supplemental statement of the case.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran claims that he incurred a right wrist disability, specifically manifested by symptoms such as pain, weakness, and limitation of motion, during service.  Upon examination in May 2012, he was diagnosed with right wrist/hand tendonitis.  Service treatment records demonstrate multiple complaints of and treatment for right wrist pain and demonstrate a diagnosis of right wrist tendinitis in September 1997 and June 1999.  The Veteran has reported throughout this claim, including during his hearing testimony, that he began having right wrist symptoms during service and that it has continued, at least intermittently, ever since.   

The Board notes that the May 2012 VA opinion, which is against a finding of service connection for a right wrist/hand disability, is inadequate as it focuses largely on a lack of diagnosis of CTS and fails to discuss the positive evidence found in the service treatment records.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for right wrist tendinitis is warranted, and the claim is granted.  

Regarding right wrist CTS, the Veteran reported during the May 2009 VA examination that his representative filed the claim for CTS based on his reports of pain and weakness in the right wrist.  He stated that he does not now and has not ever had right wrist CTS to his knowledge.  Service treatment records and VA treatment records are negative for a diagnosis of CTS based on diagnostic testing and the May 2009 VA peripheral nerves examination specifically found no evidence of CTS.  As a current diagnosis has not been demonstrated since the institution of the claim, service connection for right wrist CTS is denied. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection or right wrist tendinitis is granted.  

Service connection for right wrist CTS is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


